                                     Case 7:21-cv-03976 Document 1-1 Filed 05/04/21 Page 1 of 4
                                                         Exhibit A to the Complaint
Location: Tuckahoe, NY                                                                             IP Address: 100.33.138.57
Total Works Infringed: 29                                                                          ISP: Verizon Fios
 Work      Hashes                                                               UTC        Site           Published     Registered   Registration
 1         Info Hash:                                                           03-20-     Tushy          02-14-2021    03-08-2021   PA0002280366
           D8377F22A5B76F6FE17E2C1918296688E02026EB                             2021
           File Hash:                                                           00:00:35
           41F17368762A71E497D6DB6FBD55BEEE103180B1035CB7E017F77AAC3FF0D427
 2         Info Hash:                                                           03-19-     Tushy          02-28-2021    03-22-2021   PA0002282501
           9E3B4B439245DC0F4042F4B6E2E9FCC3DCEF4FAC                             2021
           File Hash:                                                           23:57:09
           E056F23FC18FD619FAB77194358954804794BDF1A173CF9D4C1A22F94D178C2B
 3         Info Hash:                                                           02-26-     Vixen          01-29-2021    02-26-2021   PA0002283702
           411F6CF91A09ECA69F1158D6DA569C7F7254F311                             2021
           File Hash:                                                           00:48:36
           AFDA5E441240E9E9D400C2DB93232B8AFB5E26F4D22322CDC489C9538921AA35
 4         Info Hash:                                                           01-14-     Blacked        10-19-2020    11-05-2020   PA0002263389
           846CCA7D98DA5CADD7D4E415EBA6B2204447AC63                             2021       Raw
           File Hash:                                                           20:17:34
           24E9CEB0B54A1177FC97999A606CB7847BBB97C2DD69EEFA787D67023FAD43B2
 5         Info Hash:                                                           01-13-     Tushy          11-01-2020    11-18-2020   PA0002272627
           98FC57A17C8BA587A11437F1344635581984DFF3                             2021
           File Hash:                                                           22:47:06
           12C882B158BC2F592230B549DF276E32D1409D08DD5AA3911228C81B4A8E3ABF
 6         Info Hash:                                                           12-25-     Vixen          12-04-2020    01-04-2021   PA0002277036
           5432FDFDFD6DAE01D6CD397828B02AE9F0EB7544                             2020
           File Hash:                                                           18:22:04
           4646B4DB38A7234CB4CFBE85E01C896E2ADAF1F88C24E017D854F422F835D322
 7         Info Hash:                                                           12-25-     Vixen          12-11-2020    01-04-2021   PA0002277039
           010D47EEE0C4400508A6A320A57F2C6CC2D57B61                             2020
           File Hash:                                                           18:19:27
           337290D4DB1A7D7E8C30C7FA677F71F897DD2B8C35766BFC3E2F01EF69F07089
 8         Info Hash:                                                           12-25-     Vixen          12-18-2020    01-04-2021   PA0002277038
           E4E39DB6AF30BC1DA628110D7A3CA6C4CB9B9895                             2020
           File Hash:                                                           18:16:53
           A1AAF0FFEFCD5CEDD4D56F3D0D890850F01475F4750EDC72DEA7894D1582FDDB
                                 Case 7:21-cv-03976 Document 1-1 Filed 05/04/21 Page 2 of 4

Work   Hashes                                                             UTC        Site    Published    Registered   Registration
9      Info Hash:                                                         12-25-     Tushy   12-13-2020   12-28-2020   PA0002269085
       11E64453F91924A64C1C1720A271017F290E2B39                           2020
       File Hash:                                                         18:16:18
       904C2247653B60E9604DC72F64408373DE95B68033BAC2C18E8839B36B32E126
10     Info Hash:                                                         12-25-     Tushy   12-20-2020   01-05-2021   PA0002269960
       988F927F90E134982B8CD3978EF27BA55E205C53                           2020
       File Hash:                                                         18:10:37
       C607FD8C292C7B36EDD3B9909EA0E140BD496CC2BB18EF39A85D525A249E99D5
11     Info Hash:                                                         12-10-     Tushy   12-06-2020   12-28-2020   PA0002269080
       8EE76A64B8F78296D8BA6D3C77273B99EC1B5081                           2020
       File Hash:                                                         15:40:19
       80798E7C3C20BA507A00B6BF10247DB476510EFD3FA7C31B1D420B617065C577
12     Info Hash:                                                         11-27-     Vixen   09-04-2020   09-22-2020   PA0002265929
       CBC3AF9ECD9F7F172C74D630954E70E07D940C70                           2020
       File Hash:                                                         18:31:21
       C2A71106B694349FD7B4F3472031A125B23687978B8613DAEDD06A1CEBC7D9A4
13     Info Hash:                                                         11-27-     Vixen   10-30-2020   11-18-2020   PA0002272620
       7AAF3AD22E7E31E52064E7A4BB79F7D5C1A271DB                           2020
       File Hash:                                                         18:31:07
       D57894C239BECED3BFD6118390560532D5D696EF56BBF9F8379852B72D8C9818
14     Info Hash:                                                         11-27-     Vixen   08-28-2020   09-22-2020   PA0002265876
       AB88F9A12CF5C86BFFE08E30218AC5377481314C                           2020
       File Hash:                                                         18:28:30
       FA226CFD77535D194B2C90F04A109041121A8E60A9495538D4C556650EEE4DEC
15     Info Hash:                                                         11-27-     Vixen   09-18-2020   09-29-2020   PA0002258680
       1F2C5F4B6B5C68130A465DC3DFDDB762C9FD8F8E                           2020
       File Hash:                                                         18:27:49
       9BA7602C4DC7C8C5E2B2E278331BAD07FB7B0F1F7FB7BC3A2CB4DDB75E035D85
16     Info Hash:                                                         11-27-     Vixen   10-09-2020   11-18-2020   PA0002272626
       5555D41E1F8D8EDD7B6D66ABC90A9DE0D20D2F68                           2020
       File Hash:                                                         18:27:32
       1ECBD28FE7B2EC1078ECCDFADF78AC73592D9AD113754DED150A586FA922E678
17     Info Hash:                                                         11-27-     Vixen   10-16-2020   11-18-2020   PA0002272621
       A53FA062B2CFF2ED2F8BEF21F38801F5D6E8E809                           2020
       File Hash:                                                         18:26:17
       991BC247E585039BF1D0618EBE300F710A294F7148138A213C886DE7C52512BA
                                 Case 7:21-cv-03976 Document 1-1 Filed 05/04/21 Page 3 of 4

Work   Hashes                                                             UTC        Site    Published    Registered   Registration
18     Info Hash:                                                         11-27-     Vixen   10-23-2020   11-18-2020   PA0002272622
       9C47AE69FF849522050F919C510A7591CF8FECBF                           2020
       File Hash:                                                         18:25:32
       AEAE6BD28A2167D70241E529F9DEA01461D992E6EB07CAC44D90A020805E212C
19     Info Hash:                                                         11-27-     Vixen   11-13-2020   12-09-2020   PA0002274953
       7121EACE63D95B8A8904ED58CB1654C7483A63CD                           2020
       File Hash:                                                         18:25:26
       B98F6BFDC3305A169AE0A233E2D52658B65633EBEDB4B2226B2271379018E633
20     Info Hash:                                                         11-27-     Vixen   11-20-2020   11-30-2020   PA0002266357
       7294AFED85997D33A3DA212C8FBFC409020A14C5                           2020
       File Hash:                                                         18:25:20
       E22EE2050FED1E7DCB99AD0EBBE9297664C4C414725BC9A9039BB1856EAF0882
21     Info Hash:                                                         11-27-     Vixen   11-06-2020   12-09-2020   PA0002274936
       0BF45C3913082EC92A860177A052534BBF6BF4D5                           2020
       File Hash:                                                         18:25:17
       B8A53EB3B9673339D575C8FBC08B53AE6EEB733CD941B86BA82C8D8489A55892
22     Info Hash:                                                         11-27-     Tushy   10-18-2020   11-05-2020   PA0002263388
       26771746F4F99C47B394DB55E96A3E8FE2A75109                           2020
       File Hash:                                                         18:25:03
       A8699CD5A59C165007BAD2E3D1CF406BA0176CE10677A465BF261A579C98D1A3
23     Info Hash:                                                         11-27-     Tushy   10-25-2020   11-24-2020   PA0002265965
       ACEF4DB489EC9EC398D9F3B4CBD97FD99EF8F24A                           2020
       File Hash:                                                         18:23:15
       FE1902B9F905632523A413119050801BFE1418A496DDDAA4E972FCDE4AB762DE
24     Info Hash:                                                         11-27-     Tushy   11-15-2020   12-09-2020   PA0002274948
       1917C512DE6E36C7C32CBFEB0B757FE5952ACB61                           2020
       File Hash:                                                         18:10:41
       996C4A9793F80E4DA1C157A8755DA5C9877E68B8F1F8C2BD8EC8B8133C634231
25     Info Hash:                                                         11-27-     Tushy   11-08-2020   12-09-2020   PA0002274932
       CA84D8927D4544D7DD61C36DC845CFD9E8F0A13B                           2020
       File Hash:                                                         18:09:54
       C9DFE6CE860FDD457FFE923E4FBE9C3CC6120D8437C4E325D36AFDA41E5988DF
26     Info Hash:                                                         11-16-     Tushy   10-23-2017   12-04-2017   PA0002098018
       3DE366201F8A70D30C2A1555729BC114CE3EB953                           2020
       File Hash:                                                         15:22:25
       23DD5A8A680BA962D3CFF81D2C1C06FC4C803D316C4F0BA366933376270AB6F9
                                 Case 7:21-cv-03976 Document 1-1 Filed 05/04/21 Page 4 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
27     Info Hash:                                                         11-11-     Blacked   11-07-2020   11-24-2020   PA0002265966
       3AB4379E04C0DE3E0E2DEC5D57D1E2734620A57F                           2020
       File Hash:                                                         21:28:29
       BE3492729C0629A0CA3B64EA8DDC9C3921289208476737232A7644831F847EE7
28     Info Hash:                                                         09-28-     Blacked   09-26-2020   10-22-2020   PA0002261801
       09D65CC86F342595894E6E1AAC1BE37224B9F637                           2020
       File Hash:                                                         02:19:52
       2A8F20D68655A1CAE08353247050546D2AB13AADF18DFAE66DE218D7F169C6DB
29     Info Hash:                                                         09-28-     Tushy     09-20-2020   09-29-2020   PA0002258683
       74F618D8DC0E1EE9978B5A799F3ED54F9DF681C1                           2020
       File Hash:                                                         02:14:24
       553965CAE2BA61F401285F6BDE8D94289355F78B44CBAEDEF93DD7E8A7C435F1
